 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY ALLEN TUCKER,                              No. 2:18-cv-0035 TLN KJN P
12                         Petitioner,
13              v.                                       ORDER
14    WARDEN, SACRAMENTO STATE
      PRISON,
15
                           Respondent.
16

17

18             Petitioner has requested the appointment of counsel. There currently exists no absolute

19   right to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460

20   (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of counsel at any stage

21   of the case “if the interests of justice so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases.

22   In the present case, the court does not find that the interests of justice would be served by the

23   appointment of counsel at the present time.

24             Accordingly, IT IS HEREBY ORDERED that petitioner’s request for appointment of

25   counsel (ECF 26) is denied without prejudice to a renewal of the motion at a later stage of the

26   proceedings.

27   Dated: February 6, 2019

28   /tuck0035.110

                                                        1
